  Case 20-10371       Doc 13     Filed 06/03/20 Entered 06/03/20 14:58:20            Desc Main
                                   Document     Page 1 of 5



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In Re:                                        )       Chapter 7 Proceeding
                                              )
Witold Matysiak,                              )       Case No. 20-10371
                                              )
                       Debtor.                )       Hon. Carol A. Doyle
                                              )

                                  NOTICE OF MOTION

TO: See Attached List


        PLEASE TAKE NOTICE that on Thursday, June 18, 2020 at 10:00 AM, I will appear
before the Honorable Carol A. Doyle, or any judge sitting in that judge’s place, and present the
Motion of the United States Trustee to Examine Fees Paid to Attorney Pursuant to 11 U.S.C.
§ 329(b), a copy of which is attached.

        This motion will be presented and heard telephonically. No personal appearance in
court is necessary or permitted. To appear and be heard telephonically on the motion, you must
set up and use an account with Court Solutions, LLC. You can set up an account at www.Court-
Solutions.com or by calling Court Solutions at (917) 746-7476.

        If you object to this motion and want it called on the presentment date above, you
must file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.


                                                      /s/ Roman L. Sukley
                                                      Roman L. Sukley, Trial Attorney
                                                      OFFICE OF THE U.S. TRUSTEE
                                                      219 S. Dearborn, Room 873
                                                      Chicago, Illinois 60604
                                                      (312) 886-3324




                                                  1
  Case 20-10371      Doc 13     Filed 06/03/20 Entered 06/03/20 14:58:20           Desc Main
                                  Document     Page 2 of 5



                               CERTIFICATE OF SERVICE

       I, Roman L. Sukley, Attorney, certify that I served a copy of the Notice of Motion and the
attached Motion of the United States Trustee to Examine Fees Paid to Attorney Pursuant to
11 U.S.C. § 329(b) on each entity shown on the attached list at the address shown and by the
method indicated on the list on June 3, 2020, by 4:00 PM.


                                                    /s/ Roman L. Sukley



                                       SERVICE LIST


Registrants Served Through the Court’s Electronic Notice For Registrants

Daniel P Scott      dscott@cs-attorneys.com
Richard J Mason       richardjmason130@gmail.com



Parties Served via U.S. First Class Mail:

See Attached Exhibit A—Declaration of Mailing/Certificate of Service


WITOLD MATYSIAK
9512 BRITTA AVE
FRANKLIN PARK, IL 60131

PRA RECEIVABLES MANAGEMENT, LLC
PO BOX 41021
NORFOLK, VA 23541




                                               2
  Case 20-10371        Doc 13     Filed 06/03/20 Entered 06/03/20 14:58:20              Desc Main
                                    Document     Page 3 of 5



                           UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In Re:                                         )       Chapter 7 Proceeding
                                               )
Witold Matysiak,                               )       Case No. 20-10371
                                               )
                       Debtor.                 )       Hon. Carol A. Doyle
                                               )


          UNITED STATES TRUSTEE'S MOTION TO EXAMINE FEES
 PAID TO ATTORNEY PURSUANT TO 11 U.S.C. § 329(b) AND FOR OTHER RELIEF


         Patrick S. Layng, the United States Trustee for the Northern District of Illinois (“U.S.

Trustee”), by and through his attorney, Roman L. Sukley, hereby requests this Court, pursuant to

11 U.S.C. § 329 and Rule 2017 of the Federal Rules of Bankruptcy Procedure, to examine the fees

paid to attorney Daniel P Scott (“Scott”) in connection with this case and for other relief. In support

of this request, the U.S. Trustee respectfully states to the Court as follows:

         1.     This is a core proceeding concerning the administration of the estate pursuant to 28

U.S.C. §157(b)(2)(A) which this Court may hear and determine pursuant to IOP 15(a) and Local

Rule 40.3.1(a) of the United States District Court for the Northern District of Illinois.

         2.     Movant is the U.S. Trustee for the Northern District of Illinois and is charged with

supervising the administration of bankruptcy cases under 28 U.S.C. § 586(a)(3). The U.S. Trustee

has standing to bring this Motion under 11 U.S.C. § 307.




                                                   1
  Case 20-10371        Doc 13     Filed 06/03/20 Entered 06/03/20 14:58:20             Desc Main
                                    Document     Page 4 of 5



                                          BACKGROUND

       3.      On May 2, 2020 (“Petition Date”), Witold Matysiak (“Debtor”), represented by

Scott, filed a voluntary petition for relief under Chapter 7 of the Bankruptcy Code.

       4.      Scott also filed on behalf of the Debtor: (1) a Credit Counseling Certificate

(“Certificate”); and (2) his Statement of Compensation pursuant to Rule 2016 and Written Fee

Agreement, which reflect Scott’s fees of $1,000.00 for services rendered in this case.

       5.      The Certificate indicates that the Debtor completed his required credit counseling

course on October 25, 2019, a date not within the required 180-day period preceding the Petition

Date pursuant to § 109(h)(1).

       6.      Concurrent with this Motion, the U.S. Trustee is filing his Motion to Dismiss for

the Debtor’s failure to timely file his credit counseling certificate.

                                      RELIEF REQUESTED

       7.      Section 329(b) of the Bankruptcy Code authorizes this Court to examine the fees

paid to an attorney in connection with a bankruptcy case and provides that, to the extent the

amounts paid exceed the reasonable value of the services rendered, this Court can cancel any

agreement between the debtor and counsel and order the return of any excessive payment.

       8.      Under the circumstances of this case, the U.S. Trustee believes it is appropriate for

the Court to examine the reasonableness of the fees the Debtor paid Scott, as the Debtor’s case

may be subject to dismissal for the noted deficiency.




                                                   2
  Case 20-10371         Doc 13   Filed 06/03/20 Entered 06/03/20 14:58:20           Desc Main
                                   Document     Page 5 of 5



       WHEREFORE, the U.S. Trustee respectfully asks the Court to enter an order scheduling

a hearing to examine the fees paid to Daniel P. Scott in this case under Fed.R.Bankr.P. 2017 and

11 U.S.C. § 329, directing Daniel P. Scott to appear at that hearing and granting any other relief

the Court deems just.


                                                    RESPECTFULLY SUBMITTED:
                                                    PATRICK S. LAYNG
                                                    UNITED STATES TRUSTEE


Dated: June 3, 2020                            By: /s/ Roman L. Sukley
                                                    Roman L. Sukley, Trial Attorney
                                                    OFFICE OF THE U.S. TRUSTEE
                                                    219 S. Dearborn, Room 873
                                                    Chicago, Illinois 60604
                                                    (312) 886-3324




                                                3
